Citation Nr: 0507386	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-03 210A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there was clear and unmistakable error in the March 
30, 1993 rating decision in assigning a noncompensable 
evaluation for status post pneumothorax of the right lung.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1988 to 
October 1992, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.


FINDING OF FACT

On March 1, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his attorney, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  

In this case, the veteran, through his attorney, submitted a 
statement received by the Board on March 1, 2005 requesting a 
dismissal of the VA Form 9 (Appeal to Board of Veterans' 
Appeals) and canceling the BVA videoconference hearing 
scheduled for March 7, 2005.  Since the veteran has withdrawn 
this appeal, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


